Citation Nr: 1116718	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right forearm, claimed as a residual of injury to the right forearm.

2.  Entitlement to service connection for residuals of a left ankle injury, to include arthritis of the left ankle.

3.  Entitlement to service connection for residuals of a burn injury to the right forearm, to include skin damage and scarring.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during a June 2010 hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for residuals of a left ankle injury, to include arthritis of the left ankle and entitlement to service connection for residuals of injury to the right forearm, to include skin and nerve damage, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran sustained a burn to his right forearm during service, there was no bone or joint involvement in this injury; no bony pathology, to include arthritis is shown to be related to service in any way; arthritis in any part of the right arm was not shown within a year of the Veteran's discharge from service.





CONCLUSION OF LAW

Service connection for arthritis or other bony pathology of the right forearm is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in September 2007 and January 2010.

The Veteran's service treatment records and VA medical records have been obtained and reviewed in support of the Veteran's claims.  The Veteran and his representative have presented written statements in support of his claims, and the Veteran has presented sworn testimony during a hearing on appeal.  No medical examination or opinion is deemed necessary to decide the claim resolved in this decision because the evidence of record does not indicate that the claimed disability may be associated with the events in service in any way.  38 C.F.R. § 3.159(c)(4).  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has arthritis of his right arm related to a burn injury in service.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304.  Generally, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service or where clear and unmistakable evidence establishes that the injury or disease existed before service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to the report of the general medical examination conducted upon the Veteran's entrance onto active service, the Veteran had a "graft scar" on his right arm and elbow which was deemed to have been well healed with no current disability.  Another notation on the entrance medical examination report reflects he had had an arm injury at age 19.  

An October 1965 treatment note reflects that the Veteran had a history of having caught his right elbow in a printing press in 1962 or 1963, an injury so severe as to require a skin graft.  It was noted that the Veteran had no sensation in the area of the skin graft.  In September 1965 he had burned the graft area, and apparently the burned skin had gotten infected.  The October 1965 treatment note reflects the physician's assessment that the infection involving the old graft was healing, but that the Veteran was to be relieved of "kitchen patrol" duties for one month.  A subsequent October 1965 treatment report reflects that the Veteran was having continued pain and no feeling in his right arm.  He was given a surgical consultation in November 1965.  The report of this consultation is very brief, but indicates that the burn had healed:  "[Patient] examined-No surgery now.  Good result-Wear ace [bandage]."  

The report of the general medical examination conducted upon the Veteran's discharge from service reflects that the Veteran had a scar on his right arm and a skin graft on his right arm.  It was noted that there was no sequellae and no current disability involving the skin graft.  Unfortunately, there is no description of the extent of the burn scar or any indication as to whether the Veteran's sensation in the area remained affected.  Upon clinical examination, his upper extremities and musculoskeletal system were deemed to have been normal.  On the medical history portion of the report, the Veteran indicated that he did not have a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; or a painful or "trick" shoulder or elbow.  

The recent medical records contain no indication as to the current state of the Veteran's right arm.  He apparently does not have any disability requiring medical care in the arm.  Although he carries a diagnosis of generalized arthritis, there is no indication that he has arthritis of either the right wrist or right elbow, and there is no indication of any current bony pathology involving the right arm.  

During the hearing on appeal he testified that he had burned his arm during service when he laid the arm on a steam heater in a guard shack because he had been unable to feel the heat from the steam until it had burned through part of the skin graft.  He also described the difficult healing process, with the burn area undergoing a scabbing and bursting process during the course of the infection.  During the hearing the Veteran showed his bare arm and indicated the burn scarring versus the smooth skin which had been grafted following the pre-service injury but not burned.  He also described internal damage involving possible adhesions or a muscle that has not functioned properly since the burn injury.  It is important to note that the veteran's hearing testimony is deemed helpful to the Board and entirely credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Upon review, it is relatively easy to interpret the burn in service as being a superimposed injury upon the skin graft area of his right arm; quite possibly related to the skin graft, in that the Veteran apparently had little to no sensation in the area and thus did not feel the burn until the skin was quite damaged.  The skin residuals of the burn are addressed further in the REMAND which follows.  

However, our careful review of the evidence reveals absolutely no indication of bony involvement in the burn or infection process.  Thus, we are unable to identify an event or injury occurring in service that involved the Veteran's right wrist, right elbow, or any of the bones in his forearm.  Indeed, the Veteran does not relate any bony involvement in the burn or any other episode in service involving his right arm; his testimony was to the effect that although it was extremely painful, the burn involved his skin only.  Given the findings recorded on the Veteran's separation medical examination, both the clinical findings of normal upper extremities and musculoskeletal system and the Veteran's own report of no broken bones; arthritis or rheumatism; bone, joint, or other deformity; and no painful or "trick" elbow; we can only conclude that any current arthritis or other bony pathology involving the Veteran's right arm is unrelated to service.  There is no evidence showing the presence of arthritis within a year of the Veteran's discharge from service; therefore service incurrence cannot be presumed under law.  The preponderance of the evidence is therefore against the claim for service connection for arthritis involving the Veteran's right forearm, and the claim must be denied.


ORDER

Service connection for arthritis involving the right forearm is denied.


REMAND

	Left ankle

The Veteran contends that he twisted his left ankle during service and now has impairment related to that injury.  His service treatment records reflect that he was taken to the Lake County Memorial Hospital Emergency room by ambulance in October 1965, after turning his left ankle while playing football.  Swelling was noted in the ankle.  An X-ray study was interpreted as negative, however.  He was given pain medication and an ace bandage and sent home.  His service treatment records contain no further mention of his left ankle.  The report of the general medical examination conducted in May 1968 in conjunction with his discharge from service shows that his lower extremities and feet were deemed to have been normal upon clinical examination.  The report of medical history which the Veteran completed at the time of his discharge examination shows that he checked he did not have and had never had any history of broken bones, lameness; bone, joint, or other deformity; arthritis or rheumatism; or foot trouble.  

The record is entirely negative as to the Veteran's physical condition after service until 1991, when he underwent surgery for a herniated nucleus pulposus in his lumbar spine.  There is no indication in these records of any left ankle complaints.  He apparently initially sought VA medical care in 2001, and VA medical records from 2001 to 2010 are contained in his claims file and have been reviewed.  Although he carries a general diagnosis of arthritis involving multiple joints, no particular complaints or treatment pertaining to his left ankle is reflected in these records.

During the June 2010 hearing, the Veteran testified that he had had a second injury to his left ankle in 1971 or 1972, when he felt a sudden sharp pain upon getting out of his car.  He related that he had sought treatment at that time from his wife's family doctor, a Dr. Shultz in Lake County.  

Given the absence of any medical evidence whatsoever showing the condition of the Veteran's left ankle after service, and the fact that the Veteran had not previously reported the medical care in the early 1970s, the Board is of the opinion that the duty to assist requires an attempt to obtain records reflecting this medical care.  Such attempts will generally consist of an initial request for the records, and if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  

	Right arm

As set forth in greater detail above, the presence of a "graft scar" on his right arm and elbow is noted on the Veteran's entrance examination report.  He then sustained a burn with subsequent infection complications in the same area during service.  The Board interprets the evidence as showing that the burn in service was a superimposed injury upon the skin graft area of his right arm; quite possibly related to the skin graft, in that the Veteran apparently had little to no sensation in the area (as a residual of the pre-service injury and skin graft) and thus did not feel the burn until the skin was quite damaged.  

However, the record currently contains no indication as to the current state of the Veteran's right arm.  During the hearing, he explained that he had two different types of scarring in the area:  smooth skin, which he identified as having been part of the skin graft procedure prior to service and unaffected by the burn in service, and other scarred tissue, which he identified as burn residuals.  As a layperson, he is competent to provide personal accounts of symptomatology involving the two different types of scarring and to relate the history of each.  However, neither he nor the Board possesses the requisite expertise to present a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board must consider independent medical evidence in supporting its recorded findings, rather than providing its own medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Thus, a remand to obtain medical review of the Veteran's service treatment records and a clinical evaluation of his arm and the different types of scarring is required.  We observe that the Veteran's representative has requested such an examination for purposes of identifying all currently-shown disability and correlating it with the superimposed burn injury in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for complaints involving his left ankle since his discharge from service.  This list should include, at a minimum, Dr. Schultz in Lake County, Ohio, who treated him in the early 1970s, and any other care providers the Veteran identifies.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.  All attempts to obtain the identified records should be documented for the claims file.

2.  After the development requested above has been completed, to the extent possible, the RO should again review the record pertaining to the Veteran's claim for service connection for a disability involving his left ankle.  If additional evidentiary development, such as a VA medical examination to further identify the nature and etiology of the disability is required at this point, such development should be accomplished prior to further review.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

3.  The veteran should be afforded a VA dermatologic examination to identify all current scarring and burn/infection residuals on the Veteran's right arm.  The impairment related solely to the preservice injury and skin graft should be clearly identified and described, as should the impairment related to the superimposed burn.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed, to the extent possible, the RO should again review the record as to the claim for service connection for skin residuals of injury to the right forearm.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


